PER CURIAM.
The husband appeals a final judgment of dissolution of marriage. Two points are presented. The first claims an inequitable distribution of the joint assets. The second urges error upon the award of attorney’s fees to the wife.
A division of the joint assets was sought by both parties. The record shows that the wife furnished all of the assets and living expenses of the marriage. The husband’s sole contribution was the management of these assets. Under these circumstances, we hold that the award made has not been shown to be so inequitable as to constitute an abuse of discretion. See Hegel v. Hegel, 248 So.2d 212 (Fla.3d DCA 1971).
The second point does present reversible error. See Ross v. Ross, 341 So.2d 833 (Fla.3d DCA 1977); and Mertz v. Mertz, 287 So.2d 691 (Fla.2d DCA 1973). Where, as here, the usable assets and income of the wife, as shown by the record, far exceed those of the husband, the basis for an award of attorney’s fees to the wife does not exist. Cf. Markland v. Markland, 155 Fla. 629, 21 So.2d 145 (1945).
Accordingly, the judgment is affirmed, except for that portion of the judgment which determines that the wife is entitled to an award of attorney’s fees. That portion of the judgment is stricken and the judgment, as amended, is affirmed.
Judgment amended and affirmed.